DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 08/10/2022, is acknowledged..  
Applicant has previously elected with traverse the invention of Group I, claims 1-11, drawn to an oral dispersible film.  
Claims 1-3, 5-11 and 13-17 are pending in this action.  Claim 4 has been cancelled.  Claims 12 and 18 have been cancelled previously.  Claims 13-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-2, 5-11 have been amended.  Claims 1-3, 5-11 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IN2018/050007, filed January 4, 2018, which claims benefit of foreign priority to IN201741000424, filed January 4, 2017.  .

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 contains the trademark/trade name “tween” (see US 2003/0053962).  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the anti-sticking agent, accordingly, the identification/description is indefinite.  MPEP 2173.05(u).
Claims 2-3, 5-11 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11 are rejected under 35 U.S.C. 103 as being obvious over Barnhart et al., US 2005/0118217 (hereinafter referred to as Barnhart), in view of Zerbe et al., US 2003/0053962 (hereinafter referred to as Zerbe), and Windschauer et al., US 2014/0234509 (hereinafter referred to as Windschauer).  
As a first note, with regard to the limitation “the film is produced by twin screw hot melt extrusion method” (Claim 1), the examiner interprets this to be a product-by-process limitation.  To this point, it is noted that product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary.  MPEP 2113.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Barnhart teaches films that rapidly disintegrated in the oral environment and release an active ingredient without discomfort to the oral mucosa (Tile; Abstract), wherein said films may include:  (a) 2-20 wt% of maltodextrin (Claims 18-20; Para. 0025 as applied to claim 1);  (b) 2-35 wt% of hydroxypropyl cellulose (Claims 1-5; Para. 0018, 0022 as applied to claim 1);  (c) 3-30 wt % of plasticizer such as sorbitol, polyethylene glycol, glycerin/glycerol (Claims 22, 23; Para. 0028 as applied to claims 1, 2, 8);  (d) up to 60 wt% of active ingredient(s) such as menthol, vitamins, caffeine, isosorbide dinitrate, risperidone, benzocaine, chlorpheniramine maleate, clemastine fumarate, diphenhydramine HCl, promethazine HCl, loratadine, cetirizine, aspirin, acetaminophen, etc. (Para. 0024, 0040 as applied to claims 5, 8);
Barnhart teaches that said films may also include additional additives, e.g., (i) 0.43 wt% of citric acid (i.e., a saliva stimulating agent; Example 1 as applied to claim 9);  (ii)  microcrystalline cellulose; sodium lauryl sulfate, polysorbate 80/tween (i.e., anti-sticking agent; Para. 0032 as applied to claim 11);  (iii) 2-11 wt% of sucralose; sucrose  (i.e., sweetener; Para. 0029; Examples as applied to claim 11);  (iv) preservatives (Para. 0041);  (v)  sodium carboxymethyl cellulose, sodium alginate (i.e., mucoadhesive agent; Para. 0018 as applied to claim 11);  (vi)  5% of orange flavor, fruit flavors (Example 2 as applied to claim 11);  (vii)  9 wt % of triacetin, ethanol, (i.e., lubricant; Para.0028; Examples as applied to claim 11).
Barnhart teaches that said films have a thickness of 0.02-1.2 mm (Claim 12; Para. 0038 as applied to claims 1, 6); and/or disintegrate in 20-60 seconds after contact with a mucous membrane (Claim 10; Para. 0012 as applied to claim 7).  Barnhart also teaches that said films are produced by melt extrusion method (Para. 33 as applied to claim 1).
Regarding the maltodextrin-to-hydroxypropyl cellulose ratios recited in claim 1, it is noted that Barnhart provides several examples of compositions, wherein a weight ratio of maltodextrin-to-hydroxypropyl cellulose (here as Klucel JF) is, e.g., 2 (example 8), 1.4 (example 9), 1.28 (example 10), 2.4 (example 22), 2.5 (example 27).  
Barnhart does not teaches the use of cocoa powder and also does not teach the use of maltodextrin in concentration of 28-65 wt% (claim 1).
Zerbe teaches rapidly disintegrating flavored film that quickly and completely disintegrates upon contact with mucosal tissue in the oral cavity of a human, wherein said films include (i) 20-70 wt % of hydroxypropyl cellulose, (ii) 5-70 wt% of maltodextrin, and (iii) up to 60 wt % of a flavor ingredient(s) (Abstract; Claims 1-10; Para. 0010, 0015-0017); and (iv) other additives, e.g., polysorbate 80/Tween 80 (Para. 0018, 0031).  
Zerbe further teaches that said compositions may include sorbitol, glycerin, propylene glycol (i.e., plasticizer; Para. 0019; Examples);  menthol and/or other flavoring ingredients (i.e., active agent; Claim 10; Para. 0028); and additional components, e.g., sodium alginate, sodium carboxymethyl cellulose among the others (Para. 0020).  Zerbe provide example of compositions, wherein weight ratio of maltodextrin-to-hydroxypropyl cellulose is 0.92 (Para. 0038). 
Windschauer teaches edible films (lasting for 5-15 min; Para. 0006) that may include:  (i) 5-60 wt% of maltodextrin (here as a film-former; Claim 13; Para. 0014);  (ii) hydroxypropyl cellulose (here as a hydrocolloid; Claim 13; Para. 0056);  (iii) 0-20 wt % of sorbitol, glycerin, polyethylene glycol, propylene glycol (here as a softener; Para. 0014, 0015);  (iv) cocoa powder (here as a flavoring agent; Para. 0030); (v) polysorbate 80/Tween 80 (Para. 0065, 0073, 0078);  (vi) 0.01-1 wt% of sodium benzoate, potassium sorbate (i.e., preservatives; Para. 0036); (vii) additional additives such as menthol (Para. 00240), vitamins, etc. (Para. 0038).  Windschauer also teaches controlling a weight ratio of hydroxypropyl cellulose-to-film-former for providing desired mouthfeel, texture and/or chewing characteristics (Para. 0057), identifying thereby said parameter as a result effective variable.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try the high concentrations of maltodextrin as taught by Zerbe and Windschauer and/or to use cocoa powder as a flavoring agent preparing oral dispersible films as taught by Barnhart.  One would do so with expectation of beneficial results, because cited prior art teaches that controlling combinations of hydroxypropyl cellulose and maltodextrin (i.e., a modified starch) can be used for providing/controlling such properties of the edible films as solubility, disintegration upon contact with low levels of moisture, mouthfeel, texture and allow to impart a localized burst of flavor(s)/active agent(s) upon administration.  With regards to the relative concentrations as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,248,146 - teaches films that rapidly disintegrate in the oral environment and may include 0-99 wt% of maltodextrin (Para. 14), 0.5-99 wt% of hydroxypropyl cellulose (Para. 7-10), in combination with other additives, e.g., plasticizer. 
US 2006/0073190 - teaches edible films (Abstract) that may include: (i) maltodextrin (Claim 77; Para. 0018);  (ii) hydroxypropyl cellulose to achieve an optional spotted color effect in film (Para. 0031, 0038, 0039);  (iii) sorbitol, glycerin, polyethylene glycol, propylene glycol (Claims 7, 10, 11, 33; Para. 0011, 0013, 0018, 0019, 0027, 0039);  (iv) cocoa powder (Claim 61; Para. 0014, 0019, 0027);   (v) silicane dioxide, polysorbate 80/Tween 80 (Para. 0027, 0053);  (vi) sodium benzoate (Para. 0027); and (vii)  additional ingredients, e.g., menthol (Para. 0013), vitamins, anti-bacterial agents, nutraceutical, etc. (Para. 0014, 0015). 
US 2005/0008735 – teaches orally soluble flavor films providing high levels of appealing flavors and/or sweeteners (Para. 0003-0005) that may include:  (i) maltodextrin (Para. 0059, 0205);  (ii) hydroxypropyl cellulose (here as film forming agent; Para. 0010, 0016);  (iii) sorbitol, glycerin, polyethylene glycol, propylene glycol (here as plasticizer; Claim 14; Para. 0027);  (iv) cocoa powder (Claim 1; Para. 0287, 0288);  (v) polysorbate 80/Tween 80 (Para. 0030, 0032);  (vi) 0.001-5 wt% of sodium benzoate, potassium sorbate (i.e., preservatives; Para. 0141); and (vii) other additives such as menthol (Para. 0028); flavoring agents (Para. 0045), vitamins (Para. 0105, 0212-0223), ibuprofen (Para. 0124), chlorpheniramine maleate, carbinoxamine maleate, etc. (Para. 0127).  .

Response to Arguments
Applicant's arguments, filed 08/10/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments and references have been added to the 103-rejection to clarify the position of the examiner and/or to address newly introduced amendments.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615